Exhibit 10.203




MEMORANDUM OF UNDERSTANDING






THIS MEMORANDUM OF UNDERSTANDING is made as of October 10, 2011 by and between
Calypte Biomedical Corporation, a Delaware corporation (the "Company"), and
David Khidasheli("Mr. Khidasheli").



 
A.
The Company has informed Mr. Khidasheli of the critical situation it currently
faces and that, if it is unable to obtain additional funding very soon, it will
have no other alternative but to file a voluntary petition for the liquidation
of the Company under the United States bankruptcy laws.




 
B.
Mr. Khidasheli has offered funding needed to complete the FDA Approval
procedures for thenew Product "AWARE-2", as of October 10, 2011, and through the
calendar year 2012, the Company needs additional investment of at least
$1,000,000 USD. Mr. Khidasheli has offered to invest, and potentially to cause
other new investors to invest, in the Company, assuming the Company follows the
agree budget plan. As per documents provided to Mr. Khidasheli, the main issue
is the completion of the FDA Approval for the new product "AWARE-2".




 
C.
The Company and Mr. Khidasheli are parties to certain Subscription Agreement
dated asOctober 10, 2011 (the "Purchase Agreement") pursuant to which Mr.
Khidasheli purchased shares of common stock of the Company and Series A warrant,
as subsequently amended, and a series B warrant, as subsequently amended
(collectively, the "Warrants"), to purchase additional shares of common stock at
a price of $.03 per share.




 
D.
Mr. Khidasheli has offered to invest up to an additional $1,000,000 USD in the
Companyaccording to a mutually agreed financial plan and may attempt to caused
additional investors to invest, up to $4,000,000 in agreeable terms;

 
 


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Mr. Khidasheli agree as
follows;



 
1.
Mr. Khidasheli will invest an aggregate amount up to $1,000,000 USD (the
"Investment Amount') into the Company by investing, or causing other investors
to invest, the balance of the Investment Amount, beginning with the first cash
infusion of 50,000 USD on October 10th 2011. .




 
2.
The schedule of the cash infusion will be set within 30 days from the date of
signing thisMOU.

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.
All payments of the Investment Amount will be made by wire transfer of
immediatelyavailable funds to the following account:

 
Pay to:
FC-Silicon Valley Bank  
3003 Tasman Drive
  Santa Clara, CA 95054, USA    
For Credit of:
Calypte Biomedical Corporation

 
 
 

 
4.
Mr. Khidasheli has received from the Company such information concerning its
operation,financial condition, including, without limitation and other matters
as Mr. Khidasheli has requested, and considered all factors Mr. Khidasheli deems
material in deciding on the advisability of entering into this Agreement. Mr.
Khidasheli acknowledges that he has had an opportunity to discuss the business
and affairs of the Company with its officers and directors. Mr. Khidasheli
further acknowledges that he has had access to information about the Company
that he has requested. Mr. Khidasheli acknowledges that he has knowledge and
experience in financial and business matters such that he is capable of
evaluating the risks of the transactions contemplated by this Agreement.





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Memorandum of Understanding to be duly executed and delivered as of the date
first above written.







David Khidasheli     CALYPTE BIOMEDICAL CORPORATION                      
By: /s/ David Khidasheli
   
By: /s/ Adel Karas
 